DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to Application No. 17/663200, filed on 8/22/2022. Claims 21-36 are currently pending and have been examined. Claims 1-20 are cancelled. Claims 21-36 have been rejected as follows.
Information Disclosure Statement
The information disclosure statement filed 5/12/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. Those references not considered has been struck through on the IDS. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,348,142. Although the claims at issue are not identical, they are not patentably distinct from each other because as shown 
Instant Application 17/663200
U.S. Patent No. 11,348,142
21. (New) A computer-implemented method for preview, modification, and management of creative assets for diverse advertising platform environments, the computer-implemented method comprising:

1. A computer-implemented method for preview, modification, and management of creative assets for diverse advertising platform environments, the computer-implemented method comprising:
componentizing, by a creative asset management system, one or more creative assets, the componentization performed using a machine learning algorithm to automatically determine one or more constituent creative asset components of each of the one or more creative assets and to classify a type of each of the one or more creative asset components, wherein the one or more creative asset components are stored on a creative asset database in electronic communication with the creative asset management system;

componentizing, by a creative asset management system, one or more creative assets, the componentization performed using a machine learning algorithm to automatically determine one or more constituent creative asset components of each of the one or more creative assets and to classify a type of each of the one or more creative asset components, wherein the one or more creative asset components are stored on a creative asset database in electronic communication with the creative asset management system;
retrieving, by the creative asset management system from the creative asset database, the one or more creative asset components;

retrieving, by the creative asset management system from the creative asset database, the one or more creative asset components;
generating, by the creative asset management system, one or more modified creative assets to be placed on an advertisement impression opportunity based at least in part on the selected and retrieved one or more creative asset components, wherein each of the one or more creative asset components comprises a constituent part of the one or more modified creative assets, and wherein each of the one or more creative asset components comprises one or more component parameters;
generating, by the creative asset management system, one or more modified creative assets to be placed on an advertisement impression opportunity based at least in part on the selected and retrieved one or more creative asset components, wherein each of the one or more creative asset components comprises a constituent part of the one or more modified creative assets, and wherein each of the one or more creative asset components comprises one or more component parameters; storing, by the creative asset management system, the one or more generated modified creative assets in the creative asset database;
attaining, by the creative asset management system from a supply source of the advertisement impression opportunity, one or more supply source rules for the advertisement impression opportunity, wherein each of the one or more supply source rules comprises a predetermined requirement for at least one corresponding component parameter of the one or more creative asset components, wherein the one or more supply source rules are attained from a supply source database comprising a plurality of supply source rules from a plurality of supply sources, and wherein the creative asset management system is configured to periodically update the plurality of supply source rules from the plurality of supply sources;

attaining, by the creative asset management system from a supply source of the advertisement impression opportunity, one or more supply source rules for the advertisement impression opportunity, wherein the supply source comprises an online location serving as a source of the advertisement impression opportunity, wherein each of the one or more supply source rules comprises a predetermined requirement for at least one corresponding component parameter of the one or more creative asset components, wherein the one or more supply source rules are attained from a supply source database comprising a plurality of supply source rules from a plurality of supply sources, and wherein the creative asset management system is configured to periodically update the plurality of supply source rules from the plurality of supply sources;
determining, by the creative asset management system, by comparing the one or more supply source rules with the at least one corresponding component parameter of the one or more creative asset components, a classification of compliance of each of the one or more creative asset components with each of the one or more supply source rules;

determining, by the creative asset management system, by comparing the one or more supply source rules with the at least one corresponding component parameter of the one or more creative asset components, a classification of compliance of each of the one or more creative asset components with each of the one or more supply source rules;
dynamically generating, by the creative asset management system, an analysis report for each of the one or more modified creative assets, wherein each analysis report comprises the classification of compliance of each of the one or more creative asset components with each of the one or more supply source rules; 
 

dynamically generating, by the creative asset management system, an analysis report for each of the one or more modified creative assets, wherein each analysis report comprises the classification of compliance of each of the one or more creative asset components with each of the one or more supply source rules; storing, by the creative asset management system, the analysis report for each of the one or more modified creative assets in the creative asset database;
generating, by the creative asset management system, a dynamic user interface;

generating, by the creative asset management system, a dynamic user interface;
ranking, via the dynamic user interface of the creative asset management system, the one or more generated creative assets, based at least in part on the classification of compliance of each of the one or more modified creative assets contained in its corresponding generated analysis report;
ranking, via the dynamic user interface of the creative asset management system, the one or more generated creative assets, based at least in part on the classification of compliance of each of the one or more modified creative assets contained in its corresponding generated analysis report;
displaying, via the dynamic user interface of the creative asset management system, the one or more modified creative assets, sorted in an order of determined compliance ranking, the display of the dynamic user interface comprising an option to view the analysis report for each of the one or more modified creative assets;
displaying, via the dynamic user interface of the creative asset management system, the one or more modified creative assets, sorted in an order of determined compliance ranking, the display of the dynamic user interface comprising an option to view the analysis report for each of the one or more modified creative assets;
displaying, via the dynamic user interface of the creative asset management system, an option to the user to request to place the one or more modified creative assets on the advertisement impression opportunity when the classification of compliance of each of the one or more modified creative asset components with each of the one or more supply source rules of the dynamically generated analysis report is above a predetermined threshold;

displaying, via the dynamic user interface of the creative asset management system, an option to the user to request to place the one or more modified creative assets on the advertisement impression opportunity when the classification of compliance of each of the one or more modified creative asset components with each of the one or more supply source rules of the dynamically generated analysis report is above a predetermined threshold;


Per MPEP 804 (II)(B)(1), a nonstatutory double patenting rejection is appropriate where a claim in an application under examination claims subject matter that is different, but not patentably distinct, from the subject matter claimed in a prior patent or a copending application. The claim under examination is not patentably distinct from the reference claim(s) if the claim under examination is anticipated by the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 1052, 29 USPQ2d 2010, 2015-16 (Fed. Cir. 1993). This type of nonstatutory double patenting situation arises when the claim being examined is, for example, generic to a species or sub-genus claimed in a conflicting patent or application, i.e., the entire scope of the reference claim falls within the scope of the examined claim. In such a situation, a later patent to a genus would, necessarily, extend the right to exclude granted by an earlier patent directed to a species or sub-genus. In this type of nonstatutory double patenting situation, an obviousness analysis is not required for the nonstatutory double patenting rejection. The nonstatutory double patenting rejection in this case should explain the fact that the species or sub-genus claimed in the conflicting patent or application anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. As shown in the table above, the claim 1 of U.S. Pat. No. 11,348,142 anticipates all of the claim language of claim 21. 
Claims 21-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,348,142. Claims 22-35 of the instant application recite the exact language of the dependent claims of 2-15 of the US Patent Application. Claims 22-35 are also rejected as they depend from claim 21 and claim 36 is rejected for the same reasons set forth above, as it recites correlating claim language. 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter over the prior art:
The closest prior art of record found in the updated search was Goenka (US Pub. No. 20140156416) which teaches the building of content for an advertisement content to be published and business rules which can be specific to a campaign.
Further, Zgliczynski (US Pub No. 20180158111) teaches a system for the advertiser the review components of advertisement. However the combination does not disclose, “attaining, by the creative asset management system from a supply source of the advertisement impression opportunity, one or more supply source rules for the advertisement impression opportunity, wherein the supply source comprises an online location serving as a source of the advertisement impression opportunity, wherein each of the one or more supply source rules comprises a predetermined requirement for at least one corresponding component parameter of the one or more creative asset components, wherein the one or more supply source rules are attained from a supply source database comprising a plurality of supply source rules from a plurality of supply sources, and wherein the creative asset management system is configured to periodically update the plurality of supply source rules from the plurality of supply sources;
determining, by the creative asset management system, by comparing the one or more supply source rules with the at least one corresponding component parameter of the one or more creative asset components, a classification of compliance of each of the one or more creative asset components with each of the one or more supply source rules;
dynamically generating, by the creative asset management system, an analysis report for each of the one or more modified creative assets, wherein each analysis report comprises the comprises the classification of compliance of each of the one or more creative asset components with each of the one or more supply source rules”.
Claim 35 is allowed as it recited the same claimed limitations and the dependent claims are allowed as they depend from the allowable claims.
Doemling (US 20050038700) teaches the development of online advertisements through the building the advertisement component by component. The creation of the advertisement has flexibility and triggers based on a set of rules, however the reference does not disclose the creation of advertisements in the manner of the claimed invention.  
The closest NPL was found to be “Mobile Advertisement System using Push Scheduling Based on User Preference”. While the NPL teaches the use of criteria in order to determine the most appropriate advertisement, the reference fails to teach the limitation identified above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA E. FRUNZI whose telephone number is (571)270-1031. The examiner can normally be reached Monday- Friday 7-4 (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 5712726702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VICTORIA E. FRUNZI
Primary Examiner
Art Unit 3688



/VICTORIA E. FRUNZI/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        12/5/2022